DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-15 filed in a preliminary amendment on 7/5/2021 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2021 was filed before the first Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 12,13 and dependent claims are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a process for making a low moisture mozzarella cheese”. As the moisture content of the cheese is undefined, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 12 recites a low moisture mozzarella cheese obtained by the method of claim 1. Cited art  in the IDS, Coker et al. (WO2017/111621 A1 Table 7) shows  both LMMC and mozzarella cheese having 48% moisture content.  The term “low” is a relative term. Appropriate correction is required. 
Claim 13 recites “wherein the cheese has a stretchability of at least 1000 after 30 days.” As a method of determining stretchability  and the unit of measurement are undefined, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15  are rejected under 35 U.S.C. 103 as being unpatentable over Shaker et al. (Journal of Food, Agriculture & Environment Vol.1O (2): 89-93. 2012) and Isse et al. (US20080131557A1) in view of   Dekker et al. (US 2015/0140169 Al) and further in view of   Faiveley et al. (WO2016/128476A1) and Jaeckel et al. (WO2017198829A1).
	Regarding claims 1,2, 6,7 and 12,  Shaker (see Materials & Methods) and Isse (see for example paragraphs [0045] and [0048]) disclose making mozzarella cheese by the claimed method steps  A-G. In step (E) Isse  discloses heating up to about 113 deg. F (45 deg. C), which is close to the claimed 41 deg. C. Furthermore, a temperature of 41 deg. C is used in conventional practice (see review article Kindstedt , Critical Reviews in Food Science and Nutrition, cited in the IDS,  page 170 column 2)    Isse discloses conducting step(B) 30 minutes after adding a starter to milk.   Isse discloses a pH of the composition is at least 6.3 before step G of removing the whey.  Isse does not specifically disclose “wherein step B of adding one or more coagulants to the composition is conducted no later than 10 minutes after step A”.  However, applicant has not shown any unexpected  benefit of the reduced pre-renneting maturation time. The total incubation time with culture occurs for a period of up to 35 minutes. 
Faiveley  provides a method for making a fermented milk product, a soft cheese, comprising the following steps:
adding a starter culture to milk and incubating the culture at a temperature of 28 to 42 °C for at least five minutes ; adding a composition comprising two or more different coagulants in a total concentration between 2000 IMC U/100Kg  and 3500 IMCU/100 kg ; further incubating the culture at a temperature of 28 to 42 °C , separating the whey to obtain a cheese. The coagulant in a related embodiment is added no later than 20 minutes, such as e.g. no later than 15 minutes, such as e.g. no later than 10 minutes, such as e.g. no later than 5 minutes after the addition of one or more starter cultures.  
Regarding the limitation of  “wherein the at least one or more coagulants have a C/P ratio of at least 25”, Dekker discloses improved properties of cheese produced with a bovine chymosin variant #74 having a higher C/P ratio than Chy-Max-M (RTM)  (for example see  paragraph [0228], [0258]), wherein CHY-MAX-M (RTM) has C/P value of 7. Dekker discloses that the ideal coagulant for the production of young cheese for industrial use will be one that leads not only to a prolonged storage, but also to fast processibility early in the ripening, without extensive storage To prevent excessive ripening the general proteolytic activity of the coagulant should be low compared to the milk-clotting activity [0010]-[0012].
Blends of bovine and camel chymosins (see Faiveley working examples), and Chymosin variants with more than 13-fold increased C/P ratios, and up to 30x improvement compared to wild type camel chymosin (CHY-MAX M) were known at the time of the application (see Jaeckel Table 17). One of ordinary skill in the art would therefore have applied a chymosin with a high C/P ratio in making low moisture mozzarella cheese in modified Shaker or Isse  with a reasonable expectation of success.  
Example 4 in Dekker discloses the claimed steps in claim 2 in making mozzarella cheese - reticulating the curd, cutting the curd, milling, salting and stretching the curd.. 
	Regarding claim 3 and 5, Shaker  discloses adding  10 g direct -in-vat commercial starter cultures (Streptococcus thermophilus and Lactobacillus bulgaricus) per 100 liters of milk, falling within the claimed range.
Regarding claim 4, frozen and freeze-dried starters are routinely used in the art.
Regarding claim 8 and 10, Isse discloses adding exemplary 109 or 123 ml of coagulant per 1000 liters of vat fill ([0045][0048]) Dekker discloses adding coagulant of that invention at an exemplary level of 60 IMCU/L (Example 4). Faiveley discloses adding 2000 IMC U/100Kg  and 3500 IMCU/100 kg of the coagulant composition of that invention.  It would have been obvious to one of ordinary skill in the art to experimentally optimize a level of addition of a selected  coagulant to obtain a pre-determined extent of coagulation in the composition within the selected clotting time.
Regarding claim 9, one would adjust the pH to 6.6 for optimal activity of the coagulant enzyme. Shaker (Fig. 1) discloses a pH of at least 6.6 at step C. Dekker discloses a pH of 6.6 in testing the clotting activity of the chymosin in that invention [0214].
Regarding claim 13, Dekker discloses a mozzarella cheese with stretchability greatly improved after aging by preparing the cheese with coagulant #74 with a high C/P ratio (Table 11). Shaker discloses stretchability of 50 cm after 30 days storage of mozzarella cheese (Fig. 3).
Regarding claim 14, Dekker discloses SN/TN of at least 4.2 (Table 3) in a method with chymosin variants 2 weeks after production. It is expected that the cheese in the reference would show  SN/TN of at least  3.7, 8 days after production.
Regarding claims 11 and 15, Shaker discloses a low moisture mozzarella cheese with moisture content of 48% (Table 2) and therefore a dry matter content of 52%. A mozzarella cheese in modified Shaker is expected to have the claimed properties in (ii) and (iii). Shaker discloses a fat content of about 23% (Table 2) corresponding to a fat per dry matter ratio of about 0.44, falling within the claimed range.
Claims 1-15 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793